Citation Nr: 0600169	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a hysterectomy with 
bilateral salpingo-oophorectomy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1981 to September 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  The RO denied entitlement to service 
connection for hysterectomy with bilateral salpingo-
oophorectomy.

The veteran testified at a personal hearing via video 
conference before the undersigned Veterans Law Judge in 
February 2005.  A transcript of her testimony has been 
associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that the veteran's hysterectomy with bilateral 
salpingo-oophorectomy, is not related to an injury, disease 
or event resulting in injury or disease, during service. 

2.  The competent and probative medical evidence of record 
establishes that the veteran's hysterectomy with bilateral 
salpingo-oophorectomy is not likely causally related to 
service-connected recurrent Gardnerella vaginitis, cervical 
dysplasia.


CONCLUSION OF LAW

The veteran's hysterectomy with bilateral salpingo-
oophorectomy was not incurred in or aggravated by service; 
the veteran's hysterectomy with bilateral salpingo-
oophorectomy was not proximately due to or the result of 
service-connected recurrent Gardnerella vaginitis, cervical 
dysplasia; and hysterectomy with bilateral salpingo-
oophorectomy may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, a duty-to-assist letter was sent to the 
veteran in June 2003, prior to the unfavorable agency 
decision.  As such, the Board finds no defect with regard to 
the timing of the VCAA notice.  

The RO notified the veteran of the evidence and information 
necessary to substantiate her claim for service connection in 
the June 2003 duty-to-assist letter.  A subsequent duty-to-
assist letter was sent to the veteran in March 2004.  These 
VCAA letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  The veteran was 
advised that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
asked to advise VA if there was any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  Furthermore, the 
veteran was asked to submit any medical records she had, and 
to advise VA if there was any additional evidence for 
consideration.  It is the Board's conclusion that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of her claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes VA medical records, 
private records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case with regard to the 
issue of service connection for a hysterectomy with bilateral 
salpingo-oophorectomy.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



II.  Service Connection

The veteran seeks service connection for a hysterectomy with 
bilateral salpingo-oophorectomy (total hysterectomy), 
asserting that her service-connected recurrent vaginitis with 
cervical dysplasia led to the need for the total 
hysterectomy.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection may also be granted when a disability is 
proximately due to or the result of a service-connected 
disease, which is commonly referred to as secondary service 
connection.  Secondary service connection includes the 
concept of aggravation of a nonservice-connected disability 
by a service-connected disability.  38 C.F.R. §  3.310 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
at 21 (1993).

The record reflects that service connection was established, 
in May 1993, for recurrent Gardnerella vaginitis and cervical 
dysplasia by history.  The veteran was examined in April 2001 
to determine the current nature, extent and severity of the 
service-connected recurrent vaginitis and cervical dysplasia.  
The examiner noted that a recent pap smear was normal.  The 
veteran reported that her periods had recently become heavier 
and that she had been advised to have a hysterectomy because 
of fibroids.  The examiner noted a history of in-service 
vaginal infections, mainly bacterial, which were difficult to 
clear and were generally resistant to antibiotics and had to 
be treated for a longer period of time.  On pelvic 
examination, the BSU was 0 and introitus marital vagina was 
normal.  There was no evidence of infection.  The cervix was 
posterior.  There was no inflammatory exudate, and the os was 
completely normal.  The fundus was mid-position, slightly 
enlarged.  The impression was normal examination with no 
evidence of abnormality by recent pap smear and no evidence 
of recurrent vaginal or cervical infection.  

In June 2003, the veteran informed VA that she had undergone 
a total hysterectomy that month, and wished to claim service 
connection.  

Private treatment records from May and June 2003 show 
complaints of irregular and/or heavy periods.  A May 2003 
pelvic ultrasound noted persistent enlargement of the left 
ovary, and fundal fibroid myometrial in location, encroaching 
upon the endometrium.  

The private operative report from June 2003 noted a pre-
operative diagnosis of menometrorrhagia unresponsive to 
medical therapy with endometrial polyp on endometrial biopsy.  
The postoperative diagnosis, following the abdominal 
hysterectomy and bilateral salpingo-oophorectomy, was the 
same, with large endometrial polyp and no evidence of 
neoplasia on frozen section.  Moderate pelvic adhesions, 
especially anteriorly, from her previous cesarean section 
were also noted.  

The veteran's records were examined by a VA doctor in June 
2004, for the purpose of providing an opinion as to whether 
the veteran's service-connected recurrent vaginal infections 
and cervical dysplasia caused, or progressed to the condition 
requiring a total hysterectomy.  

Based on a review of the record, the examiner opined that the 
hysterectomy and endometrial polyps and uterine fibroid were 
not the result of the veteran's service-connected recurrent 
vaginal infections and cervical dysplasia.  The examiner 
further opined that the hysterectomy most likely resulted 
from bleeding from the endometrial polyp, which was noted 
prior to the time of the hysterectomy, and then was noted 
pathologically at the time of the hysterectomy.  The examiner 
noted that the polyp was an endometrial polyp, which was 
single and not atypical, and, in the examiner's opinion, was 
neither related to the previous infections nor to the 
cervical dysplasia - which never again occurred on her pap 
smears either by her history or as noted in the record.  

At her February 2005 personal hearing before the undersigned, 
the veteran testified that her private doctor indicated to 
her that her vaginitis could relate to abnormal bleeding and 
pain over the years, that ultimately resulted in the 
hysterectomy.  

Following the hearing, the veteran's private doctor prepared 
a statement in April 2005, which was added to the record.  
The statement essentially noted that the veteran was her 
patient, and that it was as likely as not that the veteran's 
hysterectomy was related to her previous gynecological 
problems [of recurrent vaginitis and cervical dysplasia].  

In sum, the medical evidence in this case shows that the 
veteran was treated in service for recurrent vaginal 
infections with a history of cervical dysplasia.  Post-
service medical evidence of record shows that the veteran 
developed abnormal, heavy bleeding and pain, for which she 
ultimately received a total hysterectomy.  The pre and 
postoperative diagnoses, as noted on the June 2003 operative 
report, indicated that the veteran had a large endometrial 
polyp and moderate pelvic adhesions from her previous 
cesarean section.  

In July 2004, a VA doctor opined that there was no 
relationship between the veteran's service-connected 
vaginitis and history of cervical dysplasia, and the 
condition which led to the hysterectomy.  The doctor 
explained that the endometrial polyps and uterine fibroid 
were not the result of vaginal infections during service, and 
that the hysterectomy was most likely performed because of 
the bleeding endometrial polyp.  

In contrast, the veteran's private doctor opined that it was 
at least as likely as not that the veteran's hysterectomy was 
related to her service-connected vaginitis and cervical 
dysplasia.  

The Board finds the opinion of the VA doctor more persuasive 
than the opinion of the veteran's private doctor.  First, 
although the veteran's private doctor indicated that the 
veteran was currently her patient, there is no indication 
that the veteran's private doctor reviewed the veteran's 
entire claims file.  Furthermore, the private doctor did not 
mention the endometrial polyp or the abnormal bleeding prior 
to surgery.  Finally, the private doctor did not provide any 
basis based on medical facts or literature for her opinion.  

In contrast, the VA doctor did review the file, and 
specifically referred to the June 2003 pre and post operative 
records showing the veteran's condition prior to the 
hysterectomy and the details surrounding the need for the 
hysterectomy.  None of those documents suggest that the 
veteran's service-connected recurrent vaginitis or cervical 
dysplasia played a role in, or led to the need for, the 
hysterectomy.  Furthermore, the VA doctor also rationalized 
that the evidence of record did not show current vaginal 
infections or vaginal infections in the months leading up to 
the hysterectomy.  In sum, the VA doctor's opinion was based 
on a review of the medical evidence with objective evidence 
to support her opinion.

On the other hand, the private doctor's opinion provided no 
rationale and was not based on any objective findings.  
Without the medical evidence to support her opinion, the 
Board finds that the opinion favorable to the claim is 
outweighed by the opinion of the VA physician, who did not 
find any medical evidence of a nexus between the veteran's 
service-connected disabilities and the condition(s) which led 
to the total hysterectomy in June 2003. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for hysterectomy with bilateral salpingo-
oophorectomy.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2005).  


ORDER

Service connection for a hysterectomy with bilateral 
salpingo-oophorectomy is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


